NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 THOMAS HILL,                                    No.    16-15745

                 Plaintiff-Appellant,            D.C. No. 5:15-cv-02020-RMW

   v.
                                                 MEMORANDUM*
 R. SANDOVAL, Employee at CTF; et al.,

                 Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Ronald M. Whyte, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

   California state prisoner Thomas Hill appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to

his safety. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal for failure to state a claim under 28 U.S.C. § 1915A. Hamilton v. Brown,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
630 F.3d 889, 892 (9th Cir. 2011). We affirm.

   The district court properly dismissed Hill’s deliberate indifference claim

because Hill failed to allege facts sufficient to show that defendants knew of and

disregarded an excessive risk to Hill’s safety. See Foster v. Runnels, 554 F.3d 807,

814 (9th Cir. 2009) (“To establish a prison official’s deliberate indifference, an

inmate must show that the official was aware of a risk to the inmate’s health or

safety and that the official deliberately disregarded the risk.”).

   To the extent that Hill alleged a claim under the Fourteenth Amendment arising

from the denial of his administrative grievances, the district court properly

dismissed this claim because “inmates lack a separate constitutional entitlement to

a specific prison grievance procedure.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th

Cir. 2003).

   We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

   AFFIRMED.




                                           2                                    16-15745